                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          )
                                                  )
               vs.                                )      Criminal No. 17-230 & 17-266
                                                  )
JEFFREY MCGURK,                                   )
                                                  )
                               Defendant.         )

                                     ORDER OF COURT
       AND NOW, this 12th day of February, 2021, the Court having conducted a Supervised

Release Violation Hearing on this date, and finding that the Defendant did not commit the alleged

violations of supervised release, as is reflected in the accompanying Judgments, and for reasons

stated on the record,

       IT IS HEREBY ORDERED that the terms of supervised release imposed in the Judgments

issued on January 8, 2020 in Crim. Nos. 17-230 & 17-266 are TERMINATED;

       IT IS FURTHER ORDERED that Defendant Jeffrey McGurk shall be released from

custody of the U.S. Marshal Service, forthwith.

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      Senior U.S. District Judge

cc/ecf: Steven Kaufman, AUSA
        William Difenderfer, Esq.
        Jeffrey McGurk (c/o William Difenderfer, Esq.)
        U.S. Probation Office
        U.S. Marshal Service
